Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered April 23, 2002, convicting him of criminal mischief in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to permit a defendant to withdraw a plea of guilty is a matter for the sound discretion of the court (see People v Selikoff, 35 NY2d 227 [1974], cert denied 419 US 1122 [1975]; People v Johnson, 288 AD2d 491 [2001]). Here, the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed (see People v Selikoff, supra at 241; People v Kostka, 292 AD2d 634 [2002]; cf. People v McCready, 296 AD2d 423 [2002]). Accordingly, there was no basis for the County Court to grant his request to withdraw his plea. Santucci, J.E, Krausman, Mastro and Skelos, JJ., concur.